DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2021 has been entered. An action on the RCE follows. 


Response to Arguments
Applicant’s reply filed on 11/22/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al ( US 2013/0295732 A1; hereafter Wu ).

Regarding claim 1, Wu discloses a method of forming a self-aligned gate (SAG) and self-aligned source (SAD) device for high Ecrit semiconductors, the method comprising: 
depositing a first dielectric layer ( Fig 11, dielectric layer 31, Para [ 0037])  on a high Ecrit substrate (substrate 11, construed as Ecrit substrate, Para [ 0037]); etching the first dielectric layer ( Fig 11, dielectric layer 31, Para [ 0037]) to form an initial dimension for a drift region ( Fig 2-3, etched dielectric layer 31) ; depositing a refractory material with low electrical resistance ( gate metal layer 41 made with tungsten, Para [ 0037]) on 
etching the refractory material to form a gate length ( Fig 2-3, gate metal layer 41 made with tungsten, Para [ 0037]);
applying an implant ionization to form a high-conductivity source implant contact region in the high Ecrit substrate ( source/ drain 111 Para [ 0041-0045], in the substrate 11); applying an implant ionization to form a high-conductivity drain implant contact region in the high Ecrit substrate  ( source/ drain 111 Para [ 0041-0045], in the substrate 11) resulting in a SAG and SAD feature ( Fig 4, source/ drain 111 and gate 41); and annealing to activate the high-conductivity source implant contact region and the high-conductivity drain implant contact region in the high Ecrit Substrate ( Para [ 0044-0045]).

Regarding claim 9, Wu discloses the method of claim 1, Wu further discloses wherein the first dielectric is selected from a group consisting of SiO2, AlzO3, AIN, and combinations thereof (Para [0039]).

Regarding claim 14, Wu discloses the method of claim 1, Wu further discloses wherein the refractory material comprises tungsten (metal layer 41 made with tungsten, Para [0037]).


Claim Rejection- 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al ( US 2013/0295732 A1; hereafter Wu ) in view of  Jagannathan et al ( US 2011/0081754 A1; hereafter Jagannathan).

Regarding claim 10, Wu discloses the method of claim 1, wherein the etching of the first dielectric comprises: Wu further discloses patterning the dielectric with one of optical lithography and nanolithography (Abstract).
Wu does not discloses etching with one or a combination of wet and dry etching.
In a similar field of endeavor, Jagannathan discloses etching with one or a combination of wet and dry etching (Para [0007]).

Since Wu and Jagannathan are both from the similar field of endeavor, and discloses MOSFET device includes gate structure, the purpose disclosed by Jagannathan would have been recognized in the pertinent art of Wu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention  Wu in light of Jagannathan teaching “etching with one or a combination of wet and dry etching (Para [0007])” for further advantage such as well-known technique with higher etching speed and etch selectivity.

Regarding claim 13, Wu discloses the method of claim 1, Wu further discloses wherein etching the refractory material comprises: patterning the refractory material; patterning the refractory material with one of optical lithography and nanolithography (Abstract, fig 2-3).
Wu does not discloses removing material with one of wet or dry etching.
In a similar field of endeavor, Jagannathan discloses removing material with one of wet or dry etching (Para [0007]).

Since Wu and Jagannathan are both from the similar field of endeavor, and discloses MOSFET device includes gate structure, the purpose disclosed by Jagannathan would have been recognized in the pertinent art of Wu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Wu in light of Jagannathan teaching “removing material with one of wet or dry etching (Para [0007])” for further advantage such as well-known technique with higher etching speed and etch selectivity.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898